           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

GARY LEON WEBSTER                                         PLAINTIFF
ADC #114018

v.                       No. 3:19-cv-60-DPM

PIGG, Officer, Jonesboro                                 DEFENDANT
Police Department

                                ORDER

        Motion for leave to proceed in forma pauperis on appeal, NQ 17,
denied. The Court certified that an in forma pauperis appeal would not
be taken in good faith. NQ 9.
     So Ordered.




                                D.P. Marshall Jr.
                                United States District Judge
                                    ,;i.   '1 ~ J..Vtq
